Exhibit 10.1

 

FIRST AMENDMENT OF LEASE

 

This First Amendment of Lease (“First Amendment”) is entered into effective as
of the 1st day of June, 2004, by and between SOUTHCENTER III & IV INVESTORS,
LLC, a Delaware limited liability company (the “Landlord”), and Pixelworks,
Inc., an Oregon corporation (the “Tenant”).

 

RECITALS

 

A.                                   Landlord and Tenant entered into that
certain Lease Agreement dated April 16, 1999 (the “Lease”), pursuant to which
Tenant leased from Landlord the floor area consisting of approximately 23,400
rentable square feet (“Premises”) located at 7720 SW Mohawk Street, Tualatin, OR
97062, and more particularly described in Exhibit A to the Lease.

 

B.                                     The parties now wish to extend the term
of the Lease, and make certain other amendments to the Lease as set forth
below.  Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.  References herein to the Lease shall include this First
Amendment and the Lease, except where the context otherwise requires.

 


TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the above recitals, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Recitals and Conflicts. The foregoing
recitals are true and correct and incorporated herein by this reference.  In the
event of any conflict between any of the terms and provisions of the Lease and
this Amendment, the latter controls.

 

2.                                       Premises. The Premises as described in
the Lease shall be increased to 24,113 rentable square feet, as more
particularly shown on Exhibit A attached hereto and incorporated by this
reference.  The increase in size reflects a re-measurement of the Premises in
accordance with NAIOP standards and not an actual expansion of the usable area
in the Premises.  The provisions of Exhibit B regarding improvements to the
Lease have been fulfilled and Exhibit B hereby deleted from the Lease. Tenant
acknowledges that Landlord is not obligated to make any improvements to the
Premises with respect to this Lease extension and that the Premises are in
satisfactory condition “as is”.

 

3.                                       Lease Term Extension. The current Lease
Term expires on May 31, 2004 (the “Current Term”). The Lease Term is hereby
extended for twenty six (26) months commencing June 1, 2004 and ending July 31,
2006 (the “Extension Term”). Tenant has no further options to renew or extend
the Lease and Section 56 of the Lease regarding the previous renewal option is
deleted.

 

4.                                       Base Rent. During the Extension Term,
Tenant shall pay to Landlord, in advance on the first day of each month, without
further notice or demand and without abatement, offset, rebate, credit or
deduction for any reason whatsoever, the monthly installments listed in the
following table (the “Base Rent”):

 

Months

 

Sq. Ft.

 

Base Rate per Square Foot

 

Annual Base Rent

 

Monthly Base Rent

 

 

 

 

 

 

 

 

 

 

 

6/1/04 – 7/31/04

 

24,113

 

x$0

 

=$0

 

=$0

 

8/1/04 – 5/31/05

 

24,113

 

x$18.44

 

=$444,643.72

 

=$37,053.64

 

6/1/05 – 7 /31/06

 

24,113

 

x$18.99

 

=$457,905.87

 

=$38,158.82

 

 

5.                                       Brokers. Landlord and Tenant each
represents and warrants to the other that neither it nor its officers or agents
nor anyone acting on its behalf has dealt with any real estate broker in the
negotiation or making of this First Amendment, except that the parties agree and
consent that the Landlord is represented by CB Richard Ellis Real Estate
Services, Inc., and the Tenant is represented by Integrated Commercial Property

 

1

--------------------------------------------------------------------------------


 

Services (ICPS). Each party agrees to indemnify and hold harmless the other from
any claim or claims, and costs and expenses, including attorneys’ fees, incurred
by the indemnified party in conjunction with any such claim or claims of any
other broker or brokers to a commission in connection with this First Amendment
as a result of the actions of the indemnifying party.

 

6.                                       Attorney’s Fees. In the event of any
action at law or in equity between the parties to enforce any of the provisions
hereof, any unsuccessful party to such litigation shall pay to the successful
party all costs and expenses, including reasonable attorneys’ fees (including
costs and expenses incurred in connection with all appeals) incurred by the
successful party, and these costs, expenses and attorneys’ fees may be included
in and as part of the judgment.  A successful party shall be any party who is
entitled to recover its costs of suit, whether or not the suit proceeds to final
judgment.

 

7.                                       Miscellaneous. The Lease as modified
herein remains in full force and effect and is hereby ratified by Landlord and
Tenant.  This First Amendment shall be binding upon and inure to the benefit of
the parties hereto and their successors and assigns.  Neither party shall record
this First Amendment.  This First Amendment contains the entire agreement of
Landlord and Tenant with respect to the extension of the Lease Term, and may not
be amended or modified except by an instrument executed in writing by Landlord
and Tenant.

 

8.                                       Counterparts. This First Amendment may
be signed in counterparts.  A fax transmission of a signature page will be
considered an original signature page.  At the request of a party, the other
party will confirm a fax-transmitted signature page by delivering an original
signature page to the requesting party.

 

The parties have executed this First Amendment as of the date first above
written.

 

LANDLORD:

TENANT:

 

 

SOUTHCENTER III & IV INVESTORS, LLC,

PIXELWORKS, INC., an Oregon corporation

a Delaware limited liability corporation

 

 

 

By: UBS Realty Investors, LLC, a Massachusetts limited

By:

/s/ Hans Olsen

 

liability company

 

Hans Olsen, Executive Vice President

Its Manager

 

 

 

 

 

By:

/s/ Timothy J. Cahill

 

 

 

Timothy J. Cahill, Director

 

 

Director - Asset Management

 

 

2

--------------------------------------------------------------------------------